Exhibit 10.2

June 20, 2018

Wright Medical Group, Inc.

1023 Cherry Road

Memphis

Tennessee 38117

Attn: James Lightman

Wright Medical Group N.V.

Prins Bernhardplein 200

1097 JB Amsterdam,

The Netherlands

Attn: James Lightman

 

Re: Subscription for Wright Medical Group, Inc. 1.625% Cash Exchangeable Senior
Notes due 2023

Ladies and Gentlemen:

Wright Medical Group, Inc., a Delaware corporation (the “Company”), is offering
the undersigned qualified investor (the “Investor”), on behalf of itself and
each account listed on Exhibit A hereto (each, an “Account”) for whom the
Investor has been duly authorized to enter into this agreement, the opportunity
to subscribe for and purchase from the Company (the “New Notes Offering”) its
1.625% Cash Exchangeable Senior Notes due 2023 (the “New Notes”), which are to
be fully and unconditionally guaranteed (the “Guarantee”) by Wright Medical
Group N.V. a Dutch public company with limited liability (naamloze vennootschap)
(the “Guarantor”) for cash pursuant and subject to the terms and conditions set
forth in this agreement (the “Subscription Agreement”).

The Investor and each Account understands that the New Note Offering is being
made without registration under the Securities Act of 1933, as amended (the
“Securities Act”), or any securities laws of any state of the United States or
of any other jurisdiction, and that the New Note Offering is only being made to
investors who are both “accredited investors” (as defined in Rule 501 of
Regulation D under the Securities Act) and “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act) in reliance upon a private
placement exemption from registration under the Securities Act. The New Note
Offering is described in, and is being made pursuant to, the Preliminary Private
Placement Circular, dated June 15, 2018 (the “Preliminary Private Placement
Circular”), the Pricing Term Sheet, to be dated on or about June 20, 2018 (the
“Pricing Term Sheet”) and the Final Private Placement Circular, to be dated on
or about June 20, 2018 (the “Final Private Placement Circular” and, together
with the Preliminary Private Placement Circular and the Pricing Term Sheet, the
“Private Placement Documents”).

 

  1. The Subscription. Subject to the terms and conditions of this Subscription
Agreement, the Investor, on behalf of itself and each participating Account,
hereby agrees to purchase from the Company, and the Company hereby agrees to
issue and sell to the Investor and each Account, as applicable, New Notes (the
“Purchased New Notes”) having an aggregate principal amount as set forth in
Exhibit A hereto (the “Purchased Principal Amount”), for an aggregate purchase
price in cash for such Purchased New Notes as set forth in Exhibit A hereto
(such aggregate cash purchase price, the “Cash Purchase Price”).

 

  2. The Closing. The closing of the New Note Offering (the “Closing”) shall
take place at the offices of Latham & Watkins LLP, 885 Third Avenue, New York,
NY 10022-4834 at 10:00 a.m., New York City time, on June 28, 2018, or at such
other time and place as the Company may designate by notice to the Investor (the
“Closing Date”).



--------------------------------------------------------------------------------

  3. The Terms of the New Note Offering; Closing Mechanics.

 

  (a) The Depository Trust Company (“DTC”) will act as securities depositary for
the New Notes. At or prior to the times set forth in the Subscription Procedures
set forth in Exhibit B hereto (the “Subscription Procedures”), the Investor
shall transfer the Cash Purchase Price by wire of immediately available funds to
the account of the Company designated in the Subscription Procedures.

 

  (b) On the Closing Date, subject to satisfaction of the conditions precedent
specified in Section 6 hereof, and the prior receipt, by the Company of the Cash
Purchase Price from the Investor:

 

  (i) the Company shall execute and deliver the Indenture, dated as of the
Closing Date (the “Indenture”), between the Company, the Guarantor and The Bank
of New York Mellon Trust Company, N.A., as Trustee (the “New Notes Trustee”);
and

 

  (ii) the Company shall execute, cause the New Notes Trustee to authenticate
and cause to be delivered to the DTC account specified by the Investor on the
signature page hereto, the New Notes.

All questions as to the form of all documents and the validity and acceptance of
the New Notes will be determined by the Company, in its sole discretion, which
determination shall be final and binding.

 

  4. Representations and Warranties of the Guarantor and the Company. Each of
the Company and the Guarantor jointly and severally represents and warrants to
the Investor that:

 

  (a) Organization. It is duly organized and is validly existing under the laws
of its jurisdiction of organization.

 

  (b) Due Authorization. This agreement has been duly authorized, executed and
delivered by each of the Company and the Guarantor.

 

  (c) Authorization of New Notes. The New Notes have been duly authorized by the
Company and, when issued, authenticated and delivered in accordance with the
Indenture and this Subscription Agreement and paid for by the Investor in
accordance with the terms hereof, the New Notes will be validly issued and will
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except that the enforcement
thereof may be subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”).

 

  (d) Authorization of Indenture. The Indenture has been duly authorized by each
of the Company and the Guarantor and, when duly authorized, executed and
delivered by the New Notes Trustee, will constitute a legal, valid and binding
obligation of both the Company and the Guarantor, enforceable against the
Company and the Guarantor, respectively, in accordance with its terms, except
that the enforcement thereof may be subject to the Enforceability Exceptions.

 

  (e) Authorization of Guarantee. The Guarantee has been duly authorized by the
Guarantor and constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except that the enforcement thereof may be subject to the Enforceability
Exceptions.

 

2



--------------------------------------------------------------------------------

  (f) Exemption from Registration. Assuming the accuracy of the representations
and warranties of the Investor and each other investor executing any other
exchange and/or subscription agreements in substantially the same form as this
Subscription Agreement for the subscription and/or concurrent exchange of New
Notes, (1) the issuance of the New Notes pursuant to this Subscription Agreement
is exempt from the registration requirements of the Securities Act; and (2) the
Indenture is not required to be qualified under the Trust Indenture Act of 1939,
as amended.

 

  (g) New Class. The New Notes, when issued, will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
quoted in a U.S. automated inter-dealer quotation system, within the meaning of
Rule 144A(d)(3)(i) under the Securities Act.

 

  (h) Taxes. (i) Each of the Guarantor and its subsidiaries (including the
Company) has paid all federal, state, local and foreign taxes and filed all tax
returns required to be paid or filed through the date hereof or have requested
extensions thereof (except for cases in which the failure to pay or file would
not reasonably be expected to have a material adverse effect or except as
currently being contested in good faith and for which reserves required by U.S.
generally accepted accounting principles and International Financial Reporting
Standards have been created in the financial statements of the Company and the
Guarantor, as applicable); and (ii) except as otherwise disclosed in the Private
Placement Documents, there is no tax deficiency that has been, nor does the
Guarantor nor any of its subsidiaries (including the Company) have any notice or
knowledge of any tax deficiency which would reasonably be expect to be asserted
against the Guarantor or any of its subsidiaries (including the Company) or any
of their respective properties or assets, in each case, except as would not have
a material adverse effect.

 

  5. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to and covenants with the Company and the Guarantor
that:

 

  (a) The Investor is a corporation, limited partnership, limited liability
company or other entity, as the case may be, duly formed, validly existing and
in good standing under the laws of the jurisdiction of its formation.

 

  (b) Participation in the New Note Offering will not contravene (1) any law,
rule or regulation binding on the Investor or any investment guideline or
restriction applicable to the Investor (or, if applicable, the Accounts) and
(2) the charter or bylaw (or equivalent organizational documents) of the
Investor (or, if applicable, the Accounts).

 

  (c) If the Investor is executing this Subscription Agreement on behalf of an
Account, (i) the Investor has all requisite authority to enter into this
Subscription Agreement on behalf of, and, bind, each Account to the terms of
this Agreement, and (ii) Exhibit A hereto is a true, correct and complete list
of the name of each Account.

 

  (d) The Investor and each Account is a resident of the state set forth in
Exhibit C and, unless otherwise set out in Exhibit A, is not acquiring the New
Notes as a nominee or agent or otherwise for any other person.

 

  (e) The Investor and each Account will comply with all applicable laws and
regulations in effect in any jurisdiction in which the Investor or such Account
purchases or sells New Notes and will obtain any consent, approval or permission
required for such purchases, acquisitions or sales under the laws and
regulations of any jurisdiction to which the Investor or such Account is subject
or in which the Investor or such Account makes such purchases, acquisitions or
sales, and neither the Company nor the Guarantor shall have any responsibility
therefor.

 

3



--------------------------------------------------------------------------------

  (f) The Investor and each Account has received a copy of the Private Placement
Documents. The Investor, on behalf of itself and each Account, acknowledges
that: (1) no person has been authorized to give any information or to make any
representation concerning the New Note Offering or the Guarantor or any of its
subsidiaries (including the Company), other than as contained in the Private
Placement Documents or in the information given by the Guarantor’s and the
Company’s duly authorized officers and employees in connection with the
Investor’s examination of the Guarantor and its subsidiaries (including the
Company) and the terms of the New Note Offering; and (2) the Guarantor and its
subsidiaries (including the Company) do not take any responsibility for, and
neither the Guarantor nor any of its subsidiaries (including the Company) can
provide any assurance as to the reliability of, any other information that may
have been provided to the Investor. The Investor, on behalf of itself and each
Account, hereby acknowledges that J. Wood Capital Advisors LLC (the “Placement
Agent”) does not take any responsibility for, and can provide no assurance as to
the reliability of, the information set forth in the Private Placement Documents
or any such other information.

 

  (g) The Investor and each Account understands and accepts that acquiring the
New Notes in the New Note Offering involve risks, including those described in
the Private Placement Documents. The Investor and each Account has such
knowledge, skill and experience in business, financial and investment matters
that the Investor and each Account is capable of evaluating the merits and risks
of the New Note Offering and an investment in the New Notes. With the assistance
of its own professional advisors (to the extent that the Investor and each
Account has deemed appropriate), the Investor and each Account has made its own
legal, tax, accounting and financial evaluation of the merits and risks of an
investment in the New Notes and the consequences of the New Note Offering and
this Subscription Agreement. The Investor and each Account has considered the
suitability of the New Notes as an investment in light of its own circumstances
and financial condition, and the Investor and each Account is able to bear the
risks associated with an investment in the New Notes.

 

  (h) The Investor confirms that neither it nor any Account is relying on any
communication (written or oral) of the Guarantor, the Company or the Placement
Agent or any of their respective agents or affiliates as investment advice or as
a recommendation to participate in the New Note Offering and receive the New
Notes pursuant to the terms hereof. It is understood that information provided
in the Private Placement Documents, or by the Guarantor, the Company or the
Placement Agent or any of their respective agents or affiliates, shall not be
considered investment advice or a recommendation with respect to the New Note
Offering, and that none of the Guarantor, the Company or the Placement Agent or
any of their respective agents or affiliates is acting or has acted as an
advisor to the Investor or any Account in deciding whether to participate in the
New Note Offering.

 

  (i) The Investor confirms, for itself and for each Account that neither the
Guarantor, the Company or the Placement Agent has (1) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the New Notes; or (2) made any representation to the Investor regarding the
legality of an investment in the New Notes under applicable investment
guidelines, laws or regulations. In deciding to participate in the New Note
Offering, neither the Investor nor any Account is relying on the advice or
recommendations of the Guarantor, the Company or the Placement Agent, and the
Investor and each Account has made its own independent decision that the
investment in the New Notes is suitable and appropriate for the Investor or such
Account.

 

4



--------------------------------------------------------------------------------

  (j) The Investor and each Account is a sophisticated participant in the
transactions contemplated hereby and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the New Notes, is experienced in investing in capital
markets and is able to bear the economic risk of an investment in the New Notes.
The Investor and each Account is familiar with the business and financial
condition and operations of the Guarantor and its subsidiaries (including the
Company) and has conducted its own investigation of the Guarantor and its
subsidiaries (including the Company) and the New Notes and has consulted with
its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
hereby. The Investor and each Account has had access to the Guarantor’s filings
with the Securities and Exchange Commission and such other information
concerning the Guarantor and its subsidiaries (including the Company) and the
New Notes as it deems necessary to enable it to make an informed investment
decision concerning the New Note Offering. The Investor and each Account has
been offered the opportunity to ask questions of the Guarantor and the Company
and their respective representatives and has received answers thereto as the
Investor or such Account deems necessary to enable it to make an informed
investment decision concerning the New Note Offering and the New Notes.

 

  (k) The Investor and each Account understands that no federal, state, local or
foreign agency has passed upon the merits or risks of an investment in the New
Notes or made any finding or determination concerning the fairness or
advisability of such investment.

 

  (l) The Investor and each Account is an “accredited investor” as defined in
Rule 501(a) under the Securities Act and a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act. The Investor, for itself and on
behalf of each Account, agrees to furnish any additional information reasonably
requested by the Guarantor or the Company or any of their affiliates to assure
compliance with applicable U.S. federal and state securities laws in connection
with the New Note Offering.

 

  (m) The Investor and each Account is not directly, or indirectly through one
or more intermediaries, controlling or controlled by, or under direct or
indirect common control with, either the Guarantor or the Company and is not,
and has not been for the immediately preceding three months, an “affiliate”
(within the meaning of Rule 144 under the Securities Act) of either the
Guarantor or the Company.

 

  (n) The Investor and each Account is acquiring the New Notes solely for the
Investor’s or such Account’s own beneficial account, or for an account with
respect to which the Investor or such Account exercises sole investment
discretion, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the New Notes. The Investor and each
Account understands that the offer and sale of the New Notes have not been
registered under the Securities Act or any state securities laws by reason of
specific exemptions under the provisions thereof that depend in part upon the
investment intent of the Investor or each Account and the accuracy of the other
representations made by the Investor and each Account in this Subscription
Agreement.

 

  (o) The Investor and each Account understands that each of the Guarantor and
the Company is relying upon the representations and agreements contained in this
Subscription Agreement (and any supplemental information) for the purpose of
determining whether the Investor’s and such Account’s participation in the New
Note Offering meets the requirements for the exemptions referenced in clause
(n) above. In addition, the Investor and each Account acknowledges and agrees
that any hedging transactions engaged in by the Investor or such Account after
the confidential information (as described in the confirmatory email received by
the Investor from the Placement Agent (the “Wall Cross Email”)) is made public
and prior to the Closing in connection with the issuance and sale of the New
Notes have been and will be conducted in compliance with the Securities Act and
the rules and regulations promulgated thereunder.

 

5



--------------------------------------------------------------------------------

  (p) The Investor and each Account acknowledges that the New Notes have not
been registered under the Securities Act. As a result, the New Notes may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act as described
under the heading “Transfer restrictions” in the Private Placement Circular and
the Investor, for itself and on behalf of each Account, hereby agrees that
neither it nor any Account will sell the New Notes other than in compliance with
such transfer restrictions.

 

  (q) The Investor and each Account acknowledges that the terms of the New Note
Offering have been mutually negotiated between the Investor (for itself and on
behalf of each Account), the Guarantor and the Company. The Investor was given a
meaningful opportunity to negotiate the terms of the New Note Offering on behalf
of itself and each Account.

 

  (r) The Investor and each Account acknowledges the Company intends to pay an
advisory fee to the financial advisor, Perella Weinberg Partners LP, in respect
of the New Note Offering, a portion of which is to be paid to the Placement
Agent.

 

  (s) The Investor will, for itself and on behalf of each Account, upon request,
execute and deliver any additional documents, information or certifications
reasonably requested by the Guarantor, the Company or the New Notes Trustee to
complete the New Note Offering.

 

  (t) The Investor and each Account understands that, unless the Investor
notifies the Guarantor and the Company in writing to the contrary before the
Closing, each of the Investor’s representations and warranties contained in this
Subscription Agreement will be deemed to have been reaffirmed and confirmed as
of the Closing, taking into account all information received by the Investor.

 

  (u) The Investor acknowledges that it and each Account had a sufficient amount
of time to consider whether to participate in the New Note Offering and that
neither the Guarantor, the Company or the Placement Agent has placed any
pressure on the Investor or any Account to respond to the opportunity to
participate in the New Note Offering. The Investor acknowledges that neither it
nor any Account became aware of the New Note Offering through any form of
general solicitation or advertising within the meaning of Rule 502 under the
Securities Act.

 

  (v) The operations of the Investor and each Account have been conducted in
material compliance with the rules and regulations administered or conducted by
the U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”)
applicable to the Investor. The Investor has performed due diligence necessary
to reasonably determine that its and Account’s beneficial owners are not named
on the lists of denied parties or blocked persons administered by OFAC, resident
in or organized under the laws of a country that is the subject of comprehensive
economic sanctions and embargoes administered or conducted by OFAC
(“Sanctions”), or otherwise the subject of Sanctions.

 

  (w) The Investor and each Account is a qualified investor as defined in the
Prospectus Directive.

 

6



--------------------------------------------------------------------------------

“Prospectus Directive” means Directive 2003/71/EC of the European Union, and any
amendments thereto, including Directive 2010/73/EU, including any implementation
measure in a member state of the European Economic Area.

 

  6. Conditions to Obligations of the Investor and the Company. The obligations
of the Investor to deliver the Cash Purchase Price and of the Company to deliver
the New Notes are subject to the satisfaction at or prior to the Closing of the
condition precedent that the representations and warranties of the Company and
the Guarantor on the one hand, and of the Investor on the other, contained in
Sections 4 and 5, respectively, shall be true and correct as of the Closing in
all material respects with the same effect as though such representations and
warranties had been made as of the Closing.

 

  7. Covenant and Acknowledgment of the Guarantor. At or prior to 8:00 a.m., New
York City time, on the first business day after the date hereof, the Guarantor
shall issue a press release announcing the New Note Offering, which press
release the Guarantor acknowledges and agrees will disclose all confidential
information (as described in the Wall Cross Email) to the extent either the
Guarantor or the Company believes such confidential information constitutes
material non-public information, if any, with respect to the New Note Offering
or otherwise communicated by the Guarantor or the Company to the Investor in
connection with the New Note Offering.

 

  8. Covenant of the Investor. No later than one (1) business day after the date
hereof, the Investor agrees to deliver its settlement instructions for each
Account to the Company substantially in the form of Exhibit C hereto.

 

  9. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

  10. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Guarantor, the Company or the Investor without the prior
written consent of the other parties.

 

  11. Taxation. The Investor acknowledges that, if the Investor is a United
States person for U.S. federal income tax purposes, either (1) the Company must
be provided with a correct taxpayer identification number (“TIN”), generally a
person’s social security or federal employer identification number, and certain
other information on Internal Revenue Service (“IRS”) Form W-9, which is
provided as an attachment hereto, and a certification, under penalty of perjury,
that such TIN is correct, that the Investor is not subject to backup withholding
and that the Investor is a United States person, or (2) another basis for
exemption from backup withholding must be established. The Investor further
acknowledges that, if the Investor is not a United States person for U.S.
federal income tax purposes, (1) the Company must be provided the appropriate
IRS Form W-8 signed under penalties of perjury, attesting to that non-U.S.
Investor’s foreign status, and (2) the Investor may be subject to U.S. federal
withholding or U.S. federal backup withholding tax on certain payments made to
the Investor unless the Investor properly establishes an exemption from, or a
reduced rate of, withholding or backup withholding.

 

  12. Waiver of Jury Trial. EACH OF THE GUARANTOR, THE COMPANY AND THE INVESTOR
(ON BEHALF OF ITSELF AND EACH ACCOUNT) IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

 

  13. Governing Law. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK.

 

7



--------------------------------------------------------------------------------

  14. Submission to Jurisdiction. Each of the Guarantor, the Company and the
Investor (for itself and on behalf of each Account) (a) agrees that any legal
suit, action or proceeding arising out of or relating to this agreement or the
transactions contemplated hereby shall be instituted exclusively in the courts
of the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York; (b) waives
any objection that it may now or hereafter have to the venue of any such suit,
action or proceeding; and (c) irrevocably consents to the jurisdiction of the
aforesaid courts in any such suit, action or proceeding. Each of the Guarantor,
the Company and the Investor (for itself and on behalf of each Account) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

  15. Venue. Each of the Guarantor, the Company and the Investor (for itself and
on behalf of each Account) irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Subscription Agreement in any court referred
to in Section 14. Each of the Guarantor, the Company and the Investor (for
itself and on behalf of each Account) irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

  16. Service of Process. Each of the Guarantor, the Company and the Investor
(for itself and on behalf of each Account) irrevocably consents to service of
process in the manner provided for notices in Section 17. Nothing in this
Subscription Agreement will affect the right of any party to this Subscription
Agreement to serve process in any other manner permitted by law.

 

  17. Agent for Service of Process. The Guarantor hereby irrevocably appoints
and designates James Lightman (the “Agent for Service of Process”), having an
address at 1023 Cherry Road, Memphis, Tennessee 38117 as its true and lawful
attorney-in-fact and duly authorized agent for the limited purpose of accepting
service of legal process and the Guarantor agrees that service of process upon
such party shall constitute personal service of such process on such person. The
Guarantor shall maintain the designation and appointment of the Agent for
Service of Process at such address until all obligations under this Subscription
Agreement shall have been completed in total. If the Agent for Service of
Process shall cease to so act, the Guarantor shall immediately designate and
shall promptly deliver to the Investor and the Placement Agent evidence in
writing of acceptance by another agent for service of process of such
appointment, which such other agent for service of process shall have an address
for receipt of service of process in the State of New York and the provisions
above shall equally apply to such other agent for service of process.

 

  18. Section and Other Headings. The section and other headings contained in
this Subscription Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Subscription Agreement.

 

  19. Counterparts. This Subscription Agreement may be executed by one or more
of the parties hereto in any number of separate counterparts (including by
facsimile or other electronic means, including telecopy, email or otherwise),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Subscription Agreement by facsimile or other transmission (e.g., “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart
hereof.

 

  20. Notices. All notices and other communications to the Guarantor or the
Company provided for herein shall be in writing and shall be deemed to have been
duly given if delivered personally or sent by registered or certified mail,
return receipt requested, postage prepaid to the following addresses, or, in the
case of the Investor or any Account, the address provided in Exhibit C (or such
other address as either party shall have specified by notice in writing to the
other):

 

8



--------------------------------------------------------------------------------

If to the Company:   

Wright Medical Inc.

1023 Cherry Road

Memphis

Tennessee 38117

Attn: James Lightman

E-mail: jim.lightman@wright.com

If to the Guarantor:   

Wright Medical Group N.V.

Prins Bernhardplein 200

1097 JB Amsterdam, The Netherlands

Attn: James Lightman

E-mail: jim.lightman@wright.com

In each case, with a copy to

(which shall not constitute

notice):

  

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, California 94111

Attn: Thomas Holden

E-mail: Thomas.holden@ropesgray.com

 

  21. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

 

  22. Notification of Changes. The Investor (for itself and on behalf of each
Account) hereby covenants and agrees to notify the Guarantor and the Company
upon the occurrence of any event prior to the Closing that would cause any
representation, warranty, or covenant of the Investor contained in this
Subscription Agreement to be false or incorrect in any material respect.

 

  23. Reliance by Placement Agent. The Placement Agent may rely on each
representation and warranty of the Guarantor, the Company and the Investor made
herein or pursuant to the terms hereof (including, without limitation, in any
officer’s certificate delivered pursuant to the terms hereof) with the same
force and effect as if such representation or warranty were made directly to the
Placement Agent. The Placement Agent shall be a third party beneficiary to this
Subscription Agreement to the extent provided in this Section 23.

 

  24. Severability. If any term or provision (in whole or in part) of this
Subscription Agreement is invalid, illegal or unenforceable in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other term
or provision of this Subscription Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor has executed this Subscription Agreement as of
the date first written above.

 

The Investor:

 

By  

 

  Name:   Title:   Legal Name of Investor:

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

 

WRIGHT MEDICAL GROUP, INC.

as the Company

 

By  

 

  Name:  

Title:

 

WRIGHT MEDICAL GROUP N.V.

as the Guarantor

 

By  

 

  Name:   Title:

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO THE SUBSCRIPTION AGREEMENT

Participating Accounts, Allocation of Aggregate Principal Amount of New Notes
and Cash Purchase Price:

 

Name of

Subscribing Holder

  

Aggregate Principal Amount of New Notes

  

CUSIP – New Notes

  

Purchase
Price

      98235T AF4   

Total (the “Cash Purchase Price”):

  



--------------------------------------------------------------------------------

EXHIBIT B TO THE SUBSCRIPTION AGREEMENT

NOTICE OF SUBSCRIPTION PROCEDURES

Attached are Investor Subscription Procedures for the settlement of the Wright
Medical Group, Inc. (the “Company”) subscription of its 1.625% Cash Exchangeable
Senior Notes due 2023 (the “New Notes”) pursuant to the Subscription Agreement,
dated as of June 20, 2018, between you and the Company which is expected to
occur on or about June 28, 2018. To ensure timely settlement, please follow the
instructions for subscribing for your New Notes as set forth on the following
page.

These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of the New
Notes.

If you have any questions, please contact [    ].

Thank you.



--------------------------------------------------------------------------------

CLOSING PROCEDURES

 

You must BOTH:

 

1.  Direct the eligible DTC participant through which you wish to hold a
beneficial interest in the New Notes to post and accept, on Thursday, June 28,
2018, no later than 9:00 a.m. New York City time, a free receipt for the “free
delivery” via DTC of the New Notes, for the aggregate principal amount1 of New
Notes (CUSIP/ISIN # 98235T AF4 / US98235TAF49) set forth next to the caption
“Aggregate Principal Amount of New Notes to be Issued to Investor” in Exhibit A
to your Subscription Agreement.

 

It is important that this instruction be submitted and the free receipt posted
on June 28, 2018.

 

AND

 

2.  No later than 9:00 a.m., New York City time, on Thursday, June 28, 2018, you
must pay the Cash Purchase Price2 by wire transfer of immediately available
funds to the following account of the Company:

 

ABA Routing Number:

Beneficiary Account Name:

SWIFT Code:

Beneficiary Account Number:

 

 

 

1  Note that the DWAC instruction should specify the principal amount, not the
number, of New Notes.

2  The Cash Purchase Price is the amount of cash that you must wire to the
Company in connection with your purchase of New Notes. The Cash Purchase Price
is set forth in Exhibit A to your Subscription Agreement.

 

Settlement

 

On June 28, 2018, after the Company receives your Cash Purchase Price and your
delivery instructions as set forth above, and subject to the satisfaction of the
conditions to closing as set forth in your Subscription Agreement, the Company
will deliver your New Notes in accordance with the delivery instructions set
forth above.

 



--------------------------------------------------------------------------------

EXHIBIT C TO THE SUBSCRIPTION AGREEMENT

Investor Settlement Details

These settlement instructions are to be delivered to the Company no later than
one (1) business day after the date of the Subscription Agreement.

 

Name of Investor:                                       
                                                        

 

Investor Address:

 

 

 

 

 

 

 

Telephone:                                                           
                                                  

 

Email Address:                                       
                                                             

 

Country of Residence:                                       
                                               

 

Taxpayer Identification Number:                                        
                         

 

Settlement Contact Name:                                        
                                      

 

Jurisdiction of Organization:                                       
                                  

 

DTC Participant Information for Delivery of New Notes

 

DTC Participant Number:                                                       
                                         
                                         
                                                                        

 

DTC Participant Name:                                        
                                         
                                         
                                         
                                                  

 

DTC Participant Phone Number:                                        
                                         
                                         
                                                                         

 

DTC Participant Contact Email:           
                                         
                                         
                                         
                                                               

 

FFC Account #:                                                         
                                         
                                         
                                         
                                                

 

Account # at Bank/Broker:                                                      
                                         
                                         
                                                                       